USCA4 Appeal: 22-6220      Doc: 17         Filed: 08/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6220


        DENARD DARNELL NEAL,

                            Petitioner - Appellant,

                     v.

        J. C. STREEVAL, Warden, U.S.P. Lee; UNITED STATES DISTRICT COURT,
        District of Arizona-Phoenix; UNITED STATES DISTRICT COURT, Eastern
        District of California; OFFICE OF UNITED STATES ATTORNEY GENERAL,
        United States Department of Justice; OFFICE OF SECRETARY OF THE
        TREASURY, United States Department of the Treasury,

                            Respondents - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:21-cv-00380-JPJ-PMS)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Remanded by unpublished per curiam opinion.


        Denard Darnell Neal, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6220       Doc: 17         Filed: 08/23/2022      Pg: 2 of 2




        PER CURIAM:

               Denard Darnell Neal seeks to appeal the district court’s order dismissing his 28

        U.S.C. § 2241 petition. When the United States or its officer or agency is a party in a civil

        case, the notice of appeal must be filed no more than 60 days after the entry of the district

        court’s final judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends

        the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

        App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

        requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on November 17, 2021. Neal filed his notice of

        appeal, at the earliest, on February 15, 2022. See Houston v. Lack, 487 U.S. 266, 276

        (1988) (establishing prison mailbox rule). Neal claimed that he did not receive a copy of

        the district court’s order until February 15, 2022, and there is some evidence in the record

        supporting his assertion. Because Neal filed his notice of appeal on the last day of the

        excusable neglect period and because he claimed that he did not receive a copy of the

        court’s order until February 15, 2022, we construe Neal’s notice of appeal as a motion to

        extend or reopen the appeal period under Rule 4(a)(5) or (6), respectively, and remand to

        the district court to determine whether the appeal period should be extended or reopened.

        The record, as supplemented, will be returned to this court for further consideration.

                                                                                        REMANDED




                                                      2